Citation Nr: 1430469	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date prior to September 8, 2005, for the award of service connection for PTSD with depression.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to June 1972.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an April 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted a 30 percent rating for PTSD with depression, effective September 8, 2005.  [The record is now in the jurisdiction of the Muskogee, Oklahoma RO.]  In December 2011, the Board increased the rating for PTSD to 50 percent (but no higher), and remanded for additional development and to satisfy notice requirements the issue regarding an earlier effective date.  The Veteran appealed the decision regarding the rating for PTSD to the Court.  In November 2013, the Court issued a mandate that vacated the December 2011 Board decision regarding the rating assigned for PTSD and remanded that matter for readjudication consistent with instructions outlined in its November 2013 Memorandum decision (to include adjudication of a claim for a TDIU rating in the context of the  claim for an increased rating for PTSD with depression, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Increased Rating and TDIU

The Veteran has not been afforded a VA examination to assess his PTSD disability since June 2010 (more than four years ago).  Therefore, a contemporaneous examination to assess the disability is necessary.  In addition, any outstanding treatment records are pertinent evidence that must be secured, as such records may identify a period of time for which a "staged" increased rating may be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

As stated by the Court's Memorandum decision, a claim for a TDIU rating has been raised in the context of the increased rating claim for PTSD and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be sent an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises him of what is needed to substantiate a claim for a TDIU rating.  In addition, he should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.  Finally, the VA examiner who conducts the examination to assess the Veteran's PTSD should address the extent to which this disability affects his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

Earlier Effective Date

In May 2013, the Veteran indicated that he wished to have a Board hearing via videoconference at his local RO addressing the issue of entitlement to an effective date prior to September 8, 2005, for the award of service connection for PTSD with depression.  He was scheduled for such hearing on October 23, 2013; however, approximately one week prior to that date, his representative notified VA that the Veteran had moved to a different state and requested that the hearing be rescheduled.  The hearing has not been rescheduled; he is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran an updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the claim for a TDIU rating.  The AOJ should ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide relevant employment information, and to authorize VA to contact his previous employers for additional information regarding his employment.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for PTSD, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for such disability since December 2006.

3.  After Instructions #1 and #2 are completed, the AOJ should arrange for a psychiatric examination of the Veteran to determine the severity of his service-connected PTSD with depression.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the relevant rating criteria for PTSD with depression (including the General Rating Formula for Mental Disorders).  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's PTSD with depression under the relevant rating criteria for that disability.  The examiner must also note any symptoms of PTSD with depression found that are not listed in the rating criteria (and their degree of severity and impact on function).  In addition, the examiner should address the extent to which the Veteran's service-connected PTSD disability affects his ability to obtain and retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the issues on appeal of entitlement to a rating in excess of 50 percent for PTSD with depression and entitlement to a TDIU.  If either issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

5.  The AOJ should also schedule the Veteran for a video conference hearing before the Board addressing the issue of entitlement to an effective date earlier than September 8, 2005, for the award of service connection for PTSD with depression.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.  That issue should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

